Exhibit 10.1

 

[Below is the form of consent of the lenders to the extension of the Revolving
Commitment Termination Date under Buckeye’s $1.25 billion revolving credit
facility.  With the exception of one lender whose revolving credit commitment is
$100 million, all lenders consented to the extension of the maturity date of the
credit facility by one year to September 26, 2017.]

 

July 31, 2013

 

To:                             Buckeye Partners, L.P. and Buckeye Energy
Services LLC Bank Group

 

From:               SunTrust Bank, as Administrative Agent

 

Re:                             Revolving Credit Agreement, dated as of
September 26, 2011 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, and in effect
on the date hereof, the “Credit Agreement”), among Buckeye Partners, L.P., a
limited partnership formed under the laws of the State of Delaware, Buckeye
Energy Services LLC, a limited liability company formed under the laws of the
State of Delaware, the lenders from time to time party thereto and SunTrust
Bank, as the Administrative Agent for such lenders

 

Reference is hereby made to the Credit Agreement described above.  Capitalized
terms used herein without definition shall have the meanings ascribed to such
terms in the Credit Agreement.

 

Pursuant to Section 2.26 of the Credit Agreement, Buckeye Partners, L.P. and
Buckeye Energy Services LLC (collectively, the “Borrowers”) have requested that
the Revolving Commitment Termination Date be extended for an additional calendar
year until September 26, 2017 such extension to be effective as of August 15,
2013. In addition, the Borrowers have requested that the Required Lenders waive
the requirement set forth in Section 2.26(a) of the Credit Agreement that the
Extension Effective Date shall be at least 45 days after the Extension Request
Date.  The Borrowers have agreed to pay each Extending Lender a fee equal to
0.05% of such Extending Lender’s Commitment; provided that such fee shall be
payable only in the event that the extension of the Revolving Commitment
Termination Date until September 26, 2017 is approved in accordance with
Section 2.26(c) of the Credit Agreement.

 

Extension Timeline:

 

July 31, 2013 — Notify Lenders of Extension Request

 

August 2, 2013 — Buckeye Partners, L.P.’s 2nd Quarter Earnings Call

 

August 15, 2013 — Lenders Response Due

 

Please insert your institution’s name and indicate below whether you consent to
the requested extension of the Revolving Commitment Termination Date until
September 26, 2017, and email a PDF copy of this letter to
[                    ] at King & Spalding LLP (email: [          ]@kslaw.com).

 

Your response is requested prior to 5:00 p.m. (EST) on August 15, 2013.

 

Please contact [                  ] (phone: [                    ]; email:
[                ]@suntrust.com) if you have any questions.

 

Thank you for your attention to this matter.

 

--------------------------------------------------------------------------------


 

Buckeye Partners, L.P. and Buckeye Energy Services LLC Extension Request

 

                                                              hereby (select
one):

Lender Name

 

            CONSENTS to the extension of the Revolving Commitment Termination
Date until September 26, 2017 and agrees to waive the requirement set forth in
Section 2.26(a) of the Credit Agreement that the Extension Effective Date shall
be at least 45 days after the Extension Request Date.

 

            DOES NOT consent to the extension of the Revolving Commitment
Termination Date until September 26, 2017.

 

 

By:

 

Name:

 

Title:

 

 

 

Date:                                        , 2013

 

 

--------------------------------------------------------------------------------